Citation Nr: 1736815	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-13 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a respiratory disability.

2.  Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome (left knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1989 to March 1992.  These matters are before the Board of Veterans' Affairs (Board) on appeal from July 2010 (by the Milwaukee, Wisconsin, RO, that denied service connection for major depressive disorder and a respiratory disability, and granted service connection for a left knee disability, rated 10 percent) and December 2010 (by the Chicago RO, that denied service connection for PTSD) rating decisions.  In April 2015, a Travel Board hearing was held before the undersigned at the Chicago RO; a transcript is in the record.  In August 2015, the case was remanded for additional development.   

The issues of service connection for a respiratory disability and for a variously diagnosed psychiatric disability, to include PTSD, are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

Throughout, the Veteran's left knee disability has been manifested by painful motion; compensable limitations of flexion or extension, instability, and subluxation are not shown.  





CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the Veteran's left knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5256-5263 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the appeal is from the rating decision that granted service connection for a left knee disability and assigned an initial rating and effective date for the award, statutory notice had served its purpose and is no longer necessary.  A statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.  A deficiency in notice is not alleged.

The Veteran's pertinent postservice treatment records and Social Security Administration (SSA) records have been secured.  He was afforded VA examinations in April 2010, July 2014, and September 2015.  The Board finds the reports of those examinations cumulatively adequate for rating purposes as they note the current and past findings needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board likewise finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A deficiency in the conduct of the April 2015 Board hearing has not been alleged.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Where, as here, the appeal is from the initial rating assigned with an award of service connection, the severity of the disability during the entire period from the award of service connection to the present, and the possibility of "staged" ratings for distinct periods of time when varying degrees of disability were shown, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The criteria for rating knee disabilities are found at 38 C.F.R. § 4.71a, Codes 
5256-5263.  Under Code 5257, other knee impairment manifested by recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent (the maximum) when severe.  Under Code 5260, limitation of flexion of the leg warrants a 0 percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a maximum 30 percent rating when limited to 15 degrees.  Under Code 5261, limitation of extension of the leg warrants a 0 percent rating when extension is limited at 5 degrees; a 10 percent rating when limited at 10 degrees; a 20 percent rating when limited at 15 degrees; a 30 percent rating when limited at 20 degrees; a 40 percent rating when limited at 30 degrees; and a maximum 50 percent rating when limited at 45 degrees.  The normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  Plate II.  38 C.F.R. § 4.71.

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Code(s) for the specific joint(s) involved. When the limitation of motion is noncompensable under the appropriate Code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.
In determining the degree of limitation of motion, the provisions of 38 U.S.C.A. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

A January 2009 primary care record notes that the Veteran's left knee had full range of motion and full strength.  There was no point tenderness, erythema, effusion, or instability.  Some medial tenderness was noted with valgus stress.  The assessment was chronic knee pain.  On January 2009 VA follow-up orthopedic consultation, the Veteran reported anterior left knee pain, especially when traversing stairs and hills.  On examination, the knee was found to be normal; range of motion testing, stability testing, and x-rays were all normal.  The assessment was chondromalacia patella.     
  
A February 2009 physical therapy record notes complaints of pain rated 2/10 which increased to 6/10 when climbing stairs.  A May 2009 physical therapy record notes complaints of left knee soreness due to weather.  

On April 2010 VA general medical examination, the Veteran reported dull, constant, left knee pain; he self-medicated, with occasional over-the-counter ibuprofen and use of a brace and orthotic inserts.  He reported daily pain rated 3/10, with flare-ups up to five times per week, lasting minutes to hours, treated with Advil and Tiger Balm.  He denied being incapacitated by his knee, but reported pain after dancing, prolonged sitting, and running.  On examination, range of motion testing, flexion to 130 degrees (in comparison to 140 degrees on the right) and extension was to 0 degrees (normal).  January 2009 x-rays showed a normal left knee.  The examiner noted that the Veteran limited his squat to 25%, much less than expected, citing left knee pain; however, the examiner noted that the Veteran moved his knee freely with distraction.  Lachman's test was negative; the Veteran reported pain with varus and valgus stress at 0 and at 30 degrees and with McMurray's maneuver.  Repetitive testing was performed without incoordination, fatigue, or lack of endurance.  The diagnosis was patellofemoral syndrome.  

In an August 2010 statement, the Veteran reported that he has daily left knee pain and must take between 800 to 1200 milligrams of Ibuprofen a day as his job is "very physically demanding on all [his] joints."  

On July 2014 VA knee examination, the Veteran reported occasional painful flare-ups on climbing stairs.  Range of motion studies showed flexion to 130 degrees and extension to 0 degrees.  [Right knee range of motion was identical.]  Repetitive use testing did not result in reduced range of motion, but did result in functional loss due to pain on movement.  Pain was noted on palpation.  Muscle strength tests were normal.  There was no anterior instability, posterior instability, or medial-lateral instability of the knee.  The examiner noted that there is no history of recurrent subluxation or lateral instability, or of a meniscus (semilunar cartilage) condition.   The diagnosis was patellofemoral syndrome.  He opined that the Veteran's left knee disability does not impact his ability to work, and that there was no additional increased pain, weakness, fatigability, or incoordination that would significantly limit functional ability during flare-ups or on repetitive use over a period of time.  

At the April 2015 Board hearing, the Veteran testified that, "There is moments where there is instability with the left knee."  He denied seeking or receiving treatment for his knee; he testified that he self-treats with anti-inflammatories and topical creams, and that he uses a brace when the humidity level rises.

On September 2015 VA knee examination, the Veteran reported left knee pain that is worsened when climbing stairs.  He also reported that his left knee gives out, but denied falling.  He reported the use of a knee brace, and denied seeking treatment since physical therapy in 2009.  He reported flare-ups when it rains or after prolonged periods of sitting.  On examination, range of motion testing showed flexion to 105 degrees and extension to 0 degrees.  [For comparative purposes, right knee range of motion was flexion to 115 degrees and extension to 0 degrees.]  Pain was noted, but it did not result in, or cause, functional loss.  Notably, there was no evidence of pain with weight bearing.  The examiner opined that pain, weakness, fatigability, or incoordination do not significantly limit functional ability with repeated use over a period of time or with flare-ups.  Muscle strength testing was normal and no instability was found.  The examiner noted no history of a meniscus condition.  The diagnosis was patellofemoral syndrome.  The examiner opined that the Veteran's left knee impacts his ability to perform occupational tasks involving repetitive kneeling and standing due to increased pain.  
Analysis

The Veteran's left knee disability has been rated 10 percent under Codes 5299-5260 for painful, limited motion.  He seeks an increased rating, having testified at the April 2015 hearing that there are "moments" of instability.  

The evidence of record, outlined above, shows that throughout the Veteran's left knee disability has been manifested by painful motion with flexion limited to 105 degrees at worst, and extension consistently to 0 degrees (i.e., full).  Accordingly, neither flexion nor extension is limited to a compensable degree (as a 10 percent rating would require flexion limited to 45 degrees or extension limited to 10 degrees).  The maximum limitation noted is with consideration of all factors to include pain; therefore, an increase based on factors such as painful motion, use, or weight-bearing is not warranted.  The current 10 percent rating has been assigned based on painful, limited motion.  Accordingly, an increase in the rating under Codes 5260 and/or 5261 is not warranted.  

The applicability of Codes 5003, 5256, 5258, 5259, 5262, and 5263 has been considered.  However, as the evidence of record does not show that during the evaluation period the Veteran's left knee has arthritis, was ankylosed, that he has dislocated or removed semilunar cartilage, that there is nonunion or malunion of the tibia or fibula, or that there is genu recurvatum of the knee, the Board finds that those Codes do not apply.  

The Board acknowledges the Veteran's April 2015 lay testimony that his left knee disability manifests in "moments" of instability and his September 2015 report that his knee gives out  (although he denied falls).  However objective clinical evidence shows that throughout the knee has been stable and without subluxation, including on all three VA examinations.  The lay report of "moments" of instability does identify a distinct period when a separate compensable rating for instability of the knee was warranted.  Accordingly, a separate rating under Code 5257 for recurrent subluxation or instability is not warranted.     

Neither the Veteran nor his representative has alleged any symptoms of, or impairment due to, the left knee disability not encompassed by the schedular criteria, and the record does not suggest otherwise.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  The appeal in the matter must be denied.  38 U.S.C.A. §  5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

A rating in excess of 10 percent for a left knee disability is denied.


REMAND

The Board is aware that the matters of service connection for a respiratory disability  and for a variously diagnosed psychiatric disability, to include PTSD, have been remanded before (and regrets the delay inherent with another remand).  Nonetheless, because there has not been substantial compliance with the previous remand instructions, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Service Connection for a Respiratory Disability

The Veteran contends he has a respiratory disability due to exposure to environmental hazards serving in Southwest Asia.  Service personnel records confirm that he served in Southwest Asia from September 1990 to March 1991.  A review of the record found that on November 2010 VA examination, a chronic cough of unknown etiology was diagnosed.  As it was not clear whether that notation reflects a chronic disability or symptoms of an undiagnosed illness, the Board's August 2015 remand sought to resolve the medical question posed.  On September 2015 examination, the examiner indicated that Veteran does not have a respiratory disability.  The examiner did not, as directed, address whether any symptoms reported or noted reflect that the Veteran has an undiagnosed illness manifested by respiratory complaints.  The examiner also did not comment on the diagnosis of a chronic cough of unknown etiology on November 2010 VA examination and the significance of the pulmonary function testing showing a mild defect in gas diffusion.  Accordingly, the examination report did not respond to the Board's directives, particularly in light of the Veteran's service in Southwest Asia; remand is required.  

Service Connection for a Variously Diagnosed Psychiatric Disability, to Include PTSD

The Veteran contends that he has a psychiatric disability that resulted from a nighttime airborne jump when he allegedly collided with another paratrooper's chute deploying while they were descending or from stress associated with serving in a unit involved in heavy combat in Iraq.  The Board's August 2015 remand noted that his service entrance examination did not show a notation of a psychiatric disability and the examiner was advised that a Veteran is presumed sound on entry as to any disability that was not noted on service induction (and that the presumption is rebuttable only by clear and unmistakable evidence to the contrary).  Notably, the record contains conflicting diagnoses: a January 2012 VA mental health record and a May 2013 private medical statement from Dr. H.S. note a diagnosis of PTSD, but April 2010 and July 2014 VA psychiatric examinations found that the criteria for a diagnosis of PTSD were not met.  On September 2015 VA PTSD examination, the examiner again found that the criteria for a diagnosis of PTSD were not met; however, he did not, as directed, discuss and reconcile the conflicting diagnoses of record.  Additionally, for each psychiatric disability entity other than PTSD diagnosed (persistent depressive disorder on examination), the examiner was asked whether it is at least as likely as not that such is related to the Veteran's service.  The examiner did not respond to the question posed, but instead, provided an opinion pertaining to an aggravation theory of entitlement.  As the examination report did not respond to the Board's directives, remand is required.  

As the Veteran appears to be receiving ongoing VA treatment for respiratory complaints and various psychiatric disabilities, and records of such treatment are clearly pertinent (and VA records are constructively of record), updated treatment records must also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record updated (to the present, those not already associated with the record) complete clinical records of all VA respiratory and psychiatric examinations and treatment the Veteran has received since May 2015 (the date of the most recent treatment records associated with the record).  

2.  The AOJ should then return the Veteran's record to the September 2015 VA respiratory condition examiner for further review and an addendum medical opinion.  The examiner must review the Veteran's entire record (to include any newly obtained records) and respond to the following: 

Please opine whether any symptoms reported, noted or any clinical findings reflect that the Veteran has an undiagnosed illness manifested by respiratory complaints.  The examiner should include rationale with all opinions, to specifically include comment on the diagnosis of a chronic cough of unknown etiology on November 2010 VA examination and the pulmonary function testing showing a mild defect in gas diffusion.

If the September 2015 examiner is unavailable, the record should be forwarded to another appropriate provider for the opinion sought (and if in such circumstances a further examination of the Veteran is deemed necessary, such should be arranged).

3.  The AOJ should return the Veteran's record to the September 2015 VA PTSD examiner for further review and an addendum medical opinion.  The examiner is advised that a Veteran is presumed sound on entry in service as to any disability that was not noted on service induction (and that the presumption is rebuttable only by clear and unmistakable evidence to the contrary).  The examiner must review the Veteran's entire record (to include any newly obtained records) and respond to the following: 

(a) Please discuss and reconcile the conflicting PTSD medical diagnoses of record, including: a January 2012 VA mental health record and a May 2013 private medical statement from Dr. H.S. which both note a diagnosis of PTSD; and April 2010, July 2014, and September 2015 VA examination reports which note that that the criteria for a diagnosis of PTSD were not met.

(b) Please identify the likely etiology of each psychiatric disability entity other than PTSD diagnosed, including specifically persistent depressive disorder.  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to the Veteran's service, to include the psychiatric complaints and problems noted, or an event that occurred, therein?

The examiner must explain the rationale for all opinions, to include consideration of the lay statements in the record.

If the September 2015 examiner is unavailable, the record should be forwarded to another psychiatrist or psychologist for review and the opinion sought (and if in such circumstances a further examination of the Veteran is deemed necessary, such should be arranged).

4.  The AOJ should then review the record and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


